258 P.3d 1286 (2011)
243 Or. App. 642
Richard STEWART, Plaintiff-Appellant,
v.
Donald THOMPSON; Department of Human Services; Oregon Youth Authority, fka Children's Services Division; and MacLaren Youth Correctional Facility, fka MacLaren School for boys, Defendants-Respondents.
08C17670; A145955.
Court of Appeals of Oregon.
Argued and Submitted May 24, 2011.
Decided June 22, 2011.
James E. Shadduck, Portland, argued the cause for appellant. On the briefs were Devin N. Robinson and Stewart Shadduck & Robinson, LLC.
David B. Thompson, Senior Assistant Attorney General, argued the cause for respondents Department of Human Services, Oregon Youth Authority, and MacLaren Youth Correctional Facility. With him on the brief were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
No appearance for respondent Donald Thompson.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and NAKAMOTO, Judge.
*1287 PER CURIAM.
Affirmed. Doe v. Lake Oswego School District, 242 Or.App. 605, 259 P.3d 27 (2011).